No. 99-60656
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-60656
                         Summary Calendar



JOHNEIL WATKINS, JR.,
                                          Plaintiff-Appellant,

versus

JAMES V. ANDERSON, Commissioner, Mississippi Department of
Corrections, individually and in his official capacity;
WALTER BOOKER, Superintendent, individually and in his
official capacity; THOMPSON J. HENDERSON, Sergeant,
individually and in his individual capacity; JOSEPH SMITH,
Colonel, individually and in his official capacity; RONALD
ROBISON, Colonel, individually and in his official capacity,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:99-CV-188-P-B
                      --------------------
                         April 10, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Johneil Watkins, Jr., a Mississippi prisoner, appeals from

an order denying him leave to proceed in forma pauperis (IFP) in

the district court and closing his case because he failed to

prove that he had exhausted prison administrative remedies before



seeking relief in federal court.   Watkins contends that the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-60656
                                  -2-

district court erred by dismissing his complaint for failure to

exhaust administrative remedies.

     Because Watkins sought injunctive relief and damages, he was

required to exhaust administrative remedies before seeking relief

in federal court.    See Whitley v. Hunt, 158 F.3d 882, 886-87 (5th

Cir. 1998).   Watkins’s allegation that he pursued administrative

relief and was ignored, however, was sufficient to survive a

dismissal with no further proceedings designed to further develop

that allegation.    See Underwood v. Wilson, 151 F.3d 292, 296 (5th

Cir. 1998).   Thus, the district court erred in effectively

dismissing the suit for lack of evidence of exhaustion without

conducting any further inquiries as to what steps Watkins took.

     On remand, the district court should determine whether

prison officials responded to Watkins’s requests for an

administrative remedy.   If there was no response within the time

set by the prison’s Grievance Procedures, then Watkins exhausted

his administrative remedies and may proceed with his suit.     See

Underwood, 151 F.3d at 295.

     VACATED AND REMANDED.